Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 1 of 29




                          FOR PUBLICATION

            UNITED STATES COURT OF APPEALS
                 FOR THE NINTH CIRCUIT


         DUY T. MAI,                            No. 18-36071
                       Plaintiff-Appellant,
                                                   D.C. No.
                        v.                    2:17-cv-00561-RAJ

         UNITED STATES OF AMERICA;
         UNITED STATES DEPARTMENT OF              OPINION
         JUSTICE; BUREAU OF ALCOHOL,
         TOBACCO, FIREARMS, AND
         EXPLOSIVES; FEDERAL BUREAU
         OF INVESTIGATION; WILLIAM P.
         BARR, Attorney General;
         CHRISTOPHER A. WRAY, as
         Director of the Federal Bureau of
         Investigation; REGINA
         LOMBARDO, as Acting Director
         of the Bureau of Alcohol,
         Tobacco, Firearms, and
         Explosives,
                     Defendants-Appellees.


               Appeal from the United States District Court
                 for the Western District of Washington
                Richard A. Jones, District Judge, Presiding

                Argued and Submitted December 11, 2019
                          Seattle, Washington
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 2 of 29




         2                     MAI V. UNITED STATES

                                Filed March 11, 2020

             Before: Susan P. Graber and Ronald M. Gould, Circuit
                  Judges, and David A. Ezra,* District Judge.

                              Opinion by Judge Graber


                                    SUMMARY**


                                      Civil Rights

             The panel affirmed the district court’s dismissal of a
         42 U.S.C. § 1983 complaint containing an as-applied Second
         Amendment challenge to 18 U.S.C. § 922(g)(4), which
         prohibits plaintiff from possessing firearms due to his
         involuntary commitment in 1999 to a mental institution for
         more than nine months after a Washington state court found
         plaintiff to be both mentally ill and dangerous.

             Plaintiff argued that § 922(g)(4)’s continued application
         to him despite his alleged return to mental health and
         peaceableness violated the Second Amendment. The panel
         held that, assuming (without deciding) that § 922(g)(4)’s
         prohibition burdens Second Amendment rights, intermediate
         scrutiny applied. The panel also held that the prohibition on
         the possession of firearms by persons, like plaintiff, whom a


              *
               The Honorable David A. Ezra, United States District Judge for the
         District of Hawaii, sitting by designation.
              **
               This summary constitutes no part of the opinion of the court. It has
         been prepared by court staff for the convenience of the reader.
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 3 of 29




                            MAI V. UNITED STATES                      3

         state court has found to be both mentally ill and dangerous is
         a reasonable fit with the government’s indisputably important
         interest in preventing gun violence. Scientific evidence
         supported the congressional judgment that those who have
         been committed involuntarily to a mental institution still pose
         an increased risk of violence even years after their release
         from commitment. The panel therefore concluded that
         Section 922(g)(4)’s continued application to plaintiff did not
         violate the Second Amendment.


                                  COUNSEL

         Vitaliy Kertchen (argued), Tacoma, Washington, for
         Plaintiff-Appellant.

         Abby C. Wright (argued) and Michael S. Raab, Appellate
         Staff; Brian T. Moran, United States Attorney; Joseph H.
         Hunt, Assistant Attorney General; Civil Division, United
         States Department of Justice, Washington, D.C.; for
         Defendants-Appellees.


                                  OPINION

         GRABER, Circuit Judge:

             Plaintiff Duy Mai recently sought to buy a firearm, but
         federal law barred him from doing so. A number of years
         ago, Plaintiff was committed involuntarily, for more than
         nine months, to a mental institution after a Washington state
         court found him to be both mentally ill and dangerous. Title
         18 U.S.C. § 922(g)(4) prohibits the possession of firearms
         by those, like Plaintiff, whom a state court committed
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 4 of 29




         4                    MAI V. UNITED STATES

         involuntarily to a mental institution. Plaintiff concedes that
         the statutory prohibition on his possession of firearms during
         the period of his commitment was constitutional under the
         Second Amendment. But Plaintiff here brings an as-applied
         challenge to § 922(g)(4), arguing that its continued
         application to him despite his alleged return to mental health
         and peaceableness violates the Second Amendment. We hold
         that, assuming (without deciding) that § 922(g)(4)’s
         prohibition burdens Second Amendment rights, intermediate
         scrutiny applies. We also hold that the prohibition on the
         possession of firearms by persons, like Plaintiff, whom a state
         court has found to be both mentally ill and dangerous is a
         reasonable fit with the government’s indisputably important
         interest in preventing gun violence. Scientific evidence
         supports the congressional judgment that those who have
         been committed involuntarily to a mental institution still pose
         an increased risk of violence even years after their release
         from commitment. Section 922(g)(4)’s continued application
         to Plaintiff does not violate the Second Amendment. We
         therefore affirm the district court’s dismissal of this action.

                                 BACKGROUND1

             In October 1999, a Washington state court committed
         Plaintiff involuntarily for mental health treatment after he
         threatened himself and others. The state court determined
         that Plaintiff was both mentally ill and dangerous. Plaintiff’s




             1
                Because we are reviewing the dismissal of a complaint, we accept
         as true its well-pleaded factual allegations. Nayab v. Capital One Bank
         (USA), N.A., 942 F.3d 480, 487 (9th Cir. 2019).
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 5 of 29




                               MAI V. UNITED STATES                              5

         commitment lasted more than nine months,2 ending in August
         2000. Plaintiff was seventeen years old at the time of
         commitment, and his commitment spanned his eighteenth
         birthday.

             Since his release from commitment in 2000, Plaintiff has
         earned a GED, a bachelor’s degree, and a master’s degree.
         He is gainfully employed and a father to two children.
         According to the complaint, he no longer suffers from mental
         illness, and he lives “a socially-responsible, well-balanced,
         and accomplished life.”

              As a result of Plaintiff’s involuntary commitment,
         Washington law prohibited him from possessing a firearm.
         Wash. Rev. Code § 9.41.040(2)(a)(iv). Washington law,
         though, allows persons to petition for relief from that
         prohibition if they meet certain conditions.                Id.
         § 9.41.047(3)(a). In 2014, Plaintiff successfully petitioned a
         Washington state court for relief. The court found, pursuant
         to the requirements of Washington law, that “(1) [Plaintiff] is
         no longer required to participate in court-ordered inpatient or
         outpatient treatment; (2) [Plaintiff] has successfully managed
         the condition related to his commitment; (3) [Plaintiff] no
         longer presents a substantial danger to himself, or the public;
         and (4) [t]he symptoms related to the commitment are not
         reasonably likely to recur.” See id. § 9.41.047(3)(c)
         (requiring those findings). Accordingly, the relevant state
         law no longer prohibits Plaintiff from possessing a firearm.


              2
                The record strongly suggests that a state court committed Plaintiff
         involuntarily three separate times during the nine-month period in 1999
         and 2000. The complaint is ambiguous on this point. Because the number
         of commitments does not alter the analysis, we assume that a state court
         committed Plaintiff involuntarily only once, for a period of nine months.
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 6 of 29




         6                      MAI V. UNITED STATES

             But, as a result of his involuntary commitment, federal
         law prohibits Plaintiff from possessing a firearm. Title
         18 U.S.C. § 922(g)(4) bars individuals who have been
         “committed to a mental institution” from possessing
         firearms.3 Federal regulations make clear that the prohibition
         does not apply to “a person in a mental institution for
         observation or a voluntary admission to a mental institution.”
         27 C.F.R. § 478.11. Involuntary commitments comport with
         due process only when the individual is found to be both
         mentally ill and dangerous. Foucha v. Louisiana, 504 U.S.
         71, 80 (1992). Additionally, commitments under state-law
         procedures that lack robust judicial involvement do not
         qualify as commitments for purposes of § 922(g)(4). United
         States v. Rehlander, 666 F.3d 45, 47–49 (1st Cir. 2012). We
         agree with the parties that Plaintiff’s involuntary commitment
         by the Washington state court—which found Plaintiff to be
         both mentally ill and dangerous—qualifies as a
         “commitment” for purposes of § 922(g)(4). Section
         922(g)(4), then, bars Plaintiff from possessing a firearm.

             Federal law provides two potential avenues for relief from
         the § 922(g)(4) bar but, as explained below, neither avenue is
         currently available to Plaintiff.

             First, under 18 U.S.C. § 925(c), Plaintiff may apply to the
         United States Attorney General “for relief from the
         disabilities imposed by Federal laws with respect to the . . .



                3
                  “It shall be unlawful for any person . . . who has been adjudicated
         as a mental defective or who has been committed to a mental institution
         . . . [to] possess in or affecting commerce, any firearm or ammunition; or
         to receive any firearm or ammunition which has been shipped or
         transported in interstate or foreign commerce.” 18 U.S.C. § 922(g)(4).
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 7 of 29




                                 MAI V. UNITED STATES                            7

         possession of firearms.”4 Beginning in 1986, that provision
         extended to persons who had been involuntarily committed to
         a mental institution. Firearms Owners’ Protection Act, Pub.
         L. 99-308, § 105, 100 Stat. 449 (1986). The Attorney
         General may, but is not required to, grant relief “if it is
         established to his satisfaction that the circumstances
         regarding the disability, and the applicant’s record and
         reputation, are such that the applicant will not be likely to act
         in a manner dangerous to public safety and that the granting
         of the relief would not be contrary to the public interest.” Id.;
         see United States v. Bean, 537 U.S. 71, 77 (2002) (noting the
         discretionary nature of the decision and observing that relief



             4
                 Section 925(c) provides, in relevant part:

                         A person who is prohibited from possessing . . .
                    firearms or ammunition may make application to the
                    Attorney General for relief from the disabilities
                    imposed by Federal laws with respect to the . . .
                    possession of firearms, and the Attorney General may
                    grant such relief if it is established to his satisfaction
                    that the circumstances regarding the disability, and the
                    applicant’s record and reputation, are such that the
                    applicant will not be likely to act in a manner
                    dangerous to public safety and that the granting of the
                    relief would not be contrary to the public interest. Any
                    person whose application for relief from disabilities is
                    denied by the Attorney General may file a petition with
                    the United States district court for the district in which
                    he resides for a judicial review of such denial. The
                    court may in its discretion admit additional evidence
                    where failure to do so would result in a miscarriage of
                    justice. . . . Whenever the Attorney General grants
                    relief to any person pursuant to this section he shall
                    promptly publish in the Federal Register notice of such
                    action, together with the reasons therefor.
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 8 of 29




         8                   MAI V. UNITED STATES

         may be denied “even when the statutory prerequisites are
         satisfied”).

             That statutory option, however, is currently foreclosed to
         Plaintiff and all others. Since 1992, Congress has prohibited
         the use of funds “to investigate or act upon applications for
         relief from Federal firearms disabilities under 18 U.S.C.
         [§ ]925(c).” Bean, 537 U.S. at 74–75 (alteration in original)
         (quoting Treasury, Postal Service, and General Government
         Appropriations Act, 1993, Pub. L. No. 102-393, 106 Stat.
         1729, 1732 (1992)); see also id. at 75 n.3 (citing later
         appropriations acts with the same prohibition); Hatfield v.
         Barr, 925 F.3d 950, 952 (7th Cir. 2019) (“[S]ince 1992
         Congress has withheld funds to implement § 925(c).”).
         Congress defunded the program because, among other
         reasons, determining eligibility had proved to be a “very
         difficult and subjective task which could have devastating
         consequences for innocent citizens if the wrong decision is
         made.” S. Rep. No. 102-353, at 19 (1992). Accordingly,
         unless Congress chooses in the future to fund the federal
         program, any application by Plaintiff for relief pursuant to
         § 925(c) would be futile. See Bean, 537 U.S. at 76 (holding
         that, while funding is withheld, judicial review is also
         unavailable).

             Plaintiff’s second potential avenue for relief is through a
         state program that qualifies under 34 U.S.C. § 40915. To
         qualify, the state’s program must “permit[] a person who,
         pursuant to State law, . . . has been committed to a mental
         institution, to apply to the State for relief from the disabilities
         imposed by” 18 U.S.C. § 922(g)(4) and other laws. Id.
         § 40915(a)(1). The program also must provide
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 9 of 29




                            MAI V. UNITED STATES                        9

                 that a State court, board, commission, or other
                 lawful authority shall grant the relief, pursuant
                 to State law and in accordance with the
                 principles of due process, if the circumstances
                 regarding the disabilities . . . , and the
                 person’s record and reputation, are such that
                 the person will not be likely to act in a manner
                 dangerous to public safety and that the
                 granting of the relief would not be contrary to
                 the public interest.

         Id. § 40915(a)(2). Finally, the program must allow a person
         to petition the state court “for a de novo judicial review of [a]
         denial.” Id. § 40915(a)(3). For a person granted relief under
         a qualifying state program, § 922(g)(4)’s prohibition on the
         possession of firearms does not apply. Id. § 40915(b).

             According to the government, “approximately thirty
         States” have created qualifying programs. See also Bureau of
         Justice Statistics, State Profiles: NICS Act Record
         Improvement Program (NARIP) Awards FY 2009–2018,
         https://www.bjs.gov/index.cfm?ty=tp&tid=491 (providing
         state-by-state information suggesting that thirty states and one
         tribe have qualifying programs).           As noted above,
         Washington law provides a mechanism for persons to petition
         for relief from the state-law prohibition on the possession of
         firearms. But that mechanism does not qualify under § 40915
         because, among other reasons, the factual findings required
         by Washington law differ from the factual findings required
         by § 40915. Washington law requires a finding that the
         person “no longer presents a substantial danger to himself or
         herself, or the public.” Wash. Rev. Code § 9.41.047(3)(c)(iii)
         (emphasis added). By contrast, the federal standard requires
         a determination that “the person will not be likely to act in a
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 10 of 29




         10                 MAI V. UNITED STATES

         manner dangerous to public safety.” 34 U.S.C. § 40915(a)(2)
         (emphasis added). Additionally, § 40915(a)(2) requires a
         finding that granting “relief would not be contrary to the
         public interest,” while Washington law requires no such
         inquiry. In other words, the federal standard is more stringent
         than the Washington standard.            Accordingly, unless
         Washington chooses in the future to create a program that
         meets the requirements of § 40915, Plaintiff has no avenue
         for relief from § 922(g)(4)’s prohibition.

             Plaintiff filed this action in 2017 after he was denied the
         purchase of a firearm because of § 922(g)(4). He alleges that
         the Department of Justice; the United States Attorney
         General; the Federal Bureau of Investigation; and the Bureau
         of Alcohol, Tobacco, Firearms, and Explosives (collectively,
         “the government”) violated his Second Amendment right to
         bear arms and his Fifth Amendment right to due process by
         prohibiting him from possessing firearms.

             The government moved to dismiss the complaint for
         failure to state a claim. The district court granted that motion,
         holding that § 922(g)(4) is categorically constitutional under
         the Second Amendment and, alternatively, that § 922(g)(4)
         satisfies intermediate scrutiny. The court also rejected
         Plaintiff’s due process claim. Plaintiff then sought leave to
         amend the complaint, which the court denied as futile.
         Plaintiff timely appeals.

                          STANDARD OF REVIEW

            We review de novo a district court’s decision to grant a
         motion to dismiss, Nayab, 942 F.3d at 487, as well as a
         challenge to the constitutionality of statutes, United States v.
         Torres, 911 F.3d 1253, 1257 (9th Cir. 2019). “When a
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 11 of 29




                            MAI V. UNITED STATES                     11

         district court determines that further amendment would be
         futile, we will affirm the district court’s dismissal on this
         basis if it is clear, upon de novo review, that the complaint
         could not be saved by any amendment.” Curry v. Yelp Inc.,
         875 F.3d 1219, 1228 (9th Cir. 2017) (internal quotation marks
         omitted).

                                DISCUSSION

             As this case reaches us, Plaintiff advances only his
         Second Amendment claim. He argues that the Second
         Amendment requires that he be allowed to possess firearms
         notwithstanding his earlier involuntary commitment. He does
         not specify the standard by which federal courts should
         measure whether persons, like Plaintiff, are sufficiently
         rehabilitated for purposes of the Second Amendment.
         Notably, though, Plaintiff does not seek the application of the
         substantive standards defined in 34 U.S.C. § 40915. He has
         never asserted, for example, an equal-protection claim that,
         because persons in thirty other states benefit from programs
         applying § 40915’s substantive standards, he too is entitled
         to relief or to an opportunity to meet those standards. Nor
         has he advanced, on appeal, an argument that due process
         demands the same results. See Smith v. Marsh, 194 F.3d
         1045, 1052 (9th Cir. 1999) (holding that arguments not raised
         in the opening brief are forfeited). We therefore do not
         consider whether those theories have merit, and we turn to the
         only claim on appeal: whether the Second Amendment
         requires that Plaintiff be allowed to possess firearms.

             The “Second Amendment protects the right to keep and
         bear arms for the purpose of self-defense.” McDonald v. City
         of Chicago, 561 U.S. 742, 749–50 (2010). But the right is
         “not unlimited.” District of Columbia v. Heller, 554 U.S.
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 12 of 29




         12                 MAI V. UNITED STATES

         570, 595 (2008). The Supreme Court clarified that its
         recognition of the Second Amendment right does not “cast
         doubt on longstanding prohibitions on the possession of
         firearms by felons and the mentally ill, or laws forbidding the
         carrying of firearms in sensitive places such as schools and
         government buildings, or laws imposing conditions and
         qualifications on the commercial sale of arms.” Id.
         at 626–27; accord McDonald, 561 U.S. at 786. Those
         prohibitions are “presumptively lawful.” Heller, 554 U.S.
         at 627 n.26.

             Applying the lessons from Heller and McDonald, we
         have adopted a two-step inquiry for assessing whether a law
         violates the Second Amendment. Torres, 911 F.3d at 1258.
         “This test ‘(1) asks whether the challenged law burdens
         conduct protected by the Second Amendment and (2) if so,
         directs courts to apply an appropriate level of scrutiny.’” Id.
         (quoting United States v. Chovan, 735 F.3d 1127, 1136 (9th
         Cir. 2013)).

             Whether § 922(g)(4)’s prohibition on the possession of
         firearms by persons who have been committed to a mental
         institution comports with the Second Amendment is an issue
         of first impression in this circuit. But we are guided by our
         previous decisions in related contexts. See, e.g., id. at 1264
         (holding that § 922(g)(5)’s prohibition on the possession of
         firearms by unlawful aliens survives intermediate scrutiny);
         Chovan, 735 F.3d at 1142 (holding that § 922(g)(9)’s
         prohibition on the possession of firearms by persons
         previously convicted of a domestic violence misdemeanor
         survives intermediate scrutiny); United States v. Vongxay,
         594 F.3d 1111, 1118 (9th Cir. 2010) (holding that
         § 922(g)(1)’s prohibition on the possession of firearms by
         felons comports with the Second Amendment).
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 13 of 29




                            MAI V. UNITED STATES                       13

             Decisions by the Third and Sixth Circuits addressing
         § 922(g)(4) also inform our analysis. Those courts have
         addressed challenges remarkably similar to Plaintiff’s
         challenge here and have reached opposite conclusions. In
         both Beers v. Attorney General, 927 F.3d 150, 152 (3d Cir.
         2019), petition for cert. filed, __ U.S.L.W. __ (U.S. Jan. 9,
         2020) (No. 19-864), and Tyler v. Hillsdale County Sheriff’s
         Department, 837 F.3d 678, 683–84 (6th Cir. 2016) (en banc),
         a state court had committed the plaintiff many years ago to a
         mental institution but, according to the plaintiff, he was now
         free of mental illness. In both cases, the plaintiff argued that,
         as applied to him, § 922(g)(4)’s prohibition violated the
         Second Amendment.

             The Third Circuit rejected the claim, concluding that
         § 922(g)(4) did not burden conduct protected by the Second
         Amendment. Beers, 927 F.3d at 159. Accordingly, the
         plaintiff’s alleged return to mental health was irrelevant to the
         constitutional analysis. Id.

             By contrast, the Sixth Circuit reversed the district court’s
         dismissal of the claim and remanded for further proceedings.
         Tyler, 837 F.3d at 699. The court first concluded that
         § 922(g)(4) burdened Second Amendment rights and that
         intermediate scrutiny applied. Id. at 688–93. The court then
         held that § 922(g)(4) did not survive intermediate scrutiny as
         applied to the plaintiff because the government had failed to
         show that a lifetime prohibition on the possession of firearms
         was a reasonable fit with the goals of reducing crime and
         suicide. Id. at 693–99.

             We turn, then, to our own analysis.
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 14 of 29




         14                 MAI V. UNITED STATES

              A. Asking Whether § 922(g)(4) Burdens Second
                 Amendment Rights

             We first ask whether the statute at issue “burdens conduct
         protected by the Second Amendment.” Torres, 911 F.3d
         at 1258 (quoting Chovan, 735 F.3d at 1136). This inquiry
         “requires us to explore the amendment’s reach based on a
         historical understanding of the scope of the Second
         Amendment right.” Id. (internal quotation marks and
         brackets omitted).      A law does not burden Second
         Amendment rights “if it either falls within one of the
         ‘presumptively lawful regulatory measures’ identified in
         Heller or regulates conduct that historically has fallen outside
         the scope of the Second Amendment.” Id. (some internal
         quotation marks omitted).

             The government has presented a strong argument that
         both of those inquiries support the conclusion that § 922(g)(4)
         does not burden Second Amendment rights. The Supreme
         Court identified as presumptively lawful the “longstanding
         prohibitions on the possession of firearms by felons and the
         mentally ill.” Heller, 554 U.S. at 626. In Vongxay, 594 F.3d
         at 1114–15, we held that § 922(g)(1)—the federal prohibition
         on the possession of firearms by felons—fell within Heller’s
         “presumptively lawful” category. Like the federal prohibition
         as to felons, § 922(g)(4) had been on the books for decades
         when the Court decided Heller. Similarly, historical evidence
         supports the view that society did not entrust the mentally ill
         with the responsibility of bearing arms. See, e.g., Beers,
         927 F.3d at 157–58 (summarizing the historical evidence).

             Plaintiff responds by re-framing the inquiry. He concedes
         that a prohibition as to those persons who are presently
         mentally ill and dangerous does not implicate the Second
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 15 of 29




                            MAI V. UNITED STATES                      15

         Amendment. But he reads both Heller and the historical
         evidence as limited to that circumscribed category: those
         who are presently mentally ill. He urges us to agree with the
         Sixth Circuit that “historical evidence . . . does not directly
         support the proposition that persons who were once
         committed due to mental illness are forever ineligible” to
         possess a firearm. Tyler, 837 F.3d at 689.

             We need not decide which perspective better comports
         with the historical evidence. Instead, we follow the “well-
         trodden and ‘judicious course’” taken by our court in many
         recent cases. Pena v. Lindley, 898 F.3d 969, 976 (9th Cir.
         2018) (quoting Woollard v. Gallagher, 712 F.3d 865, 876
         (4th Cir. 2013)), petition for cert. filed, __ U.S.L.W. __ (U.S.
         Dec. 28, 2018) (No. 18-843). We assume, without deciding,
         that § 922(g)(4), as applied to Plaintiff, burdens Second
         Amendment rights.

            B. Determining the Appropriate Level of Scrutiny

             We next “determine the appropriate level of scrutiny to
         apply.” Torres, 911 F.3d at 1262. “[L]aws burdening Second
         Amendment rights must withstand more searching scrutiny
         than rational basis review.” Id. The precise level of
         heightened scrutiny depends “on (1) how close the law comes
         to the core of the Second Amendment right and (2) the
         severity of the law’s burden on the right.” Chovan, 735 F.3d
         at 1138 (internal quotation marks omitted). “[T]here has been
         near unanimity in the post-Heller case law that, when
         considering regulations that fall within the scope of the
         Second Amendment, intermediate scrutiny is appropriate.”
         Torres, 911 F.3d at 1262 (internal quotation marks omitted).
         Strict scrutiny applies only to laws that both implicate a core
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 16 of 29




         16                 MAI V. UNITED STATES

         Second Amendment right and place a substantial burden on
         that right. Id.

             As Plaintiff recognizes, intermediate scrutiny applies
         here. “[T]he core of the Second Amendment is ‘the right of
         law-abiding, responsible citizens to use arms in defense of
         hearth and home.’” Chovan, 735 F.3d at 1138 (quoting
         Heller, 554 U.S. at 635). In Chovan, we concluded that,
         regardless of present-day rectitude, a person convicted long
         ago of a domestic-violence misdemeanor was not a “law-
         abiding, responsible citizen.” Id. That same logic extends
         here: Regardless of present-day peaceableness, a person who
         required formal intervention and involuntary commitment
         by the State because of the person’s dangerousness is not a
         “law-abiding, responsible citizen.” Section 922(g)(4)’s
         prohibition thus falls well outside the core of the Second
         Amendment right. Id.

             We recognize that the burden that § 922(g)(4)’s
         prohibition places on Plaintiff is “quite substantial.” Id.
         Unless Congress or the Washington legislature enacts a
         program relieving him from § 922(g)(4)’s prohibition, the law
         “amounts to a ‘total prohibition’ on firearm possession for
         [Plaintiff]—in fact, a ‘lifetime ban.’” Id. But we agree with
         the Sixth Circuit that, “[l]ike the other provisions of § 922(g),
         § 922(g)(4) does not burden the public at large; it burdens
         only a narrow class of individuals who are not at the core of
         the Second Amendment—those . . . previously involuntarily
         committed.” Tyler, 837 F.3d at 691. Just as intermediate
         scrutiny applies to the other lifetime bans in § 922(g), so too
         does intermediate scrutiny apply to § 922(g)(4)’s prohibition.
         See, e.g., Chovan, 735 F.3d at 1138 (applying intermediate
         scrutiny to § 922(g)(9)’s prohibition on the possession of
         firearms by those previously convicted of the misdemeanor
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 17 of 29




                            MAI V. UNITED STATES                     17

         of domestic violence); see also Tyler, 837 F.3d at 691–92
         (collecting cases from other circuits that have applied
         intermediate scrutiny to lifetime bans imposed by § 922(g)).

             In conclusion, we join the Sixth Circuit—the only other
         circuit court to have addressed the issue—in holding that
         intermediate scrutiny applies here.       Tyler, 837 F.3d
         at 690–92.

            C. Applying Intermediate Scrutiny

              To satisfy intermediate scrutiny, the government’s
         statutory objective must be “significant, substantial, or
         important,” and there must be a “reasonable fit” between the
         challenged law and that objective. Silvester v. Harris,
         843 F.3d 816, 821–22 (9th Cir. 2016) (internal quotation
         marks omitted). “A statute need not utilize the least
         restrictive means of achieving its interest in order to
         withstand intermediate scrutiny.” Torres, 911 F.3d at 1263
         (internal quotation marks omitted). “Instead, the statute
         simply needs to promote a substantial government interest
         that would be achieved less effectively absent the regulation.”
         Id. (brackets and internal quotation marks omitted).

             Here, two important interests support § 922(g)(4)’s ban
         on the possession of firearms by those who were involuntarily
         committed to a mental institution: preventing crime and
         preventing suicide. See Washington v. Glucksberg, 521 U.S.
         702, 730–35 (1997) (recognizing the government’s
         “unquestionably important” interest in preventing suicide);
         Schall v. Martin, 467 U.S. 253, 264 (1984) (“The legitimate
         and compelling state interest in protecting the community
         from crime cannot be doubted.” (internal quotation marks
         omitted)); Torres, 911 F.3d at 1263 (holding that the
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 18 of 29




         18                    MAI V. UNITED STATES

         government’s interests in crime control and public safety are
         “important”). We agree with the Sixth Circuit that those two
         interests “are not only legitimate, they are compelling.”5
         Tyler, 837 F.3d at 693.

             Congress’ reasoning is straightforward.              Firearms
         undoubtedly exacerbate acts of violence to others. Bonidy v.
         U.S. Postal Serv., 790 F.3d 1121, 1126 (10th Cir. 2015).
         Firearms also greatly increase the risk of death by suicide.
         See, e.g., Matthew Miller & David Hemenway, Guns and
         Suicide in the United States, 359 New Eng. J. Med. 989, 990
         (2008) (“A suicide attempt with a firearm rarely affords a
         second chance. Attempts involving drugs or cutting, which
         account for more than 90% of all suicidal acts, prove fatal far
         less often.”); id. at 991 (discrediting as “invalid” the specious
         belief that “anyone who is serious enough about suicide to
         use a gun would find an equally effective means if a gun were
         not available”); id. (concluding that “the availability of lethal
         means . . . can make the difference between life and death”).

             In enacting § 922(g)(4) and related restrictions, “Congress
         sought to . . . keep guns out of the hands of those who have
         demonstrated that they may not be trusted to possess a
         firearm without becoming a threat to society.” Dickerson v.
         New Banner Inst., Inc., 460 U.S. 103, 112 (1983) (quoting
         Lewis v. United States, 445 U.S. 55, 63 (1980)), superseded
         in other part by statute, as stated in Logan v. United States,
         552 U.S. 23, 27–28 (2007); accord Small v. United States,
         544 U.S. 385, 393 (2005); Lewis v. United States, 445 U.S.


              5
               Because we determine that § 922(g)(4) is a reasonable fit for the
         government’s interest in preventing suicide, we need not and do not
         address whether the statute is also a reasonable fit for the government’s
         interest in preventing crime.
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 19 of 29




                            MAI V. UNITED STATES                       19

         55, 63 (1980); Scarborough v. United States, 431 U.S. 563,
         572 (1977). Put more succinctly, “Congress’ intent in
         enacting [§] 922(g) and [related laws] was to keep firearms
         out of the hands of presumptively risky people.” Dickerson,
         460 U.S. at 112 n.6. Accordingly, although § 922(g)(4)’s
         prohibition takes effect as a result of a past event, the statute
         “target[s] a present danger, i.e., the danger posed by [those
         who previously have been involuntarily committed to a
         mental institution] who bear arms.” Vartelas v. Holder,
         566 U.S. 257, 271 (2012) (emphasis added).

             The Second Amendment allows categorical bans on
         groups of persons who presently pose an increased risk of
         violence. See, e.g., United States v. Skoien, 614 F.3d 638,
         641 (7th Cir. 2010) (en banc) (“[S]ome categorical
         disqualifications are permissible: Congress is not limited to
         case-by-case exclusions of persons who have been shown to
         be untrustworthy with weapons . . . .”). For example, we
         upheld the constitutionality of § 922(g)(9)’s ban on the
         possession of firearms by domestic violence misdemeanants
         because that category of persons has a high rate of domestic
         violence recidivism and because the use of firearms by
         domestic abusers causes more deaths. Chovan, 735 F.3d
         at 1140–41. And we upheld the constitutionality of
         § 922(g)(5)’s ban on the possession of firearms by unlawful
         aliens because that category of persons has “an inherent
         incentive to . . . evade law enforcement” and, if armed, “could
         pose a threat to immigration officers or other law
         enforcement.” Torres, 911 F.3d at 1264.

             Similarly, in enacting § 922(g)(4), Congress determined
         that, like felons and domestic-violence assailants, those who
         have been involuntarily committed to a mental institution also
         pose an increased risk of violence. As we explain below,
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 20 of 29




         20                     MAI V. UNITED STATES

         scientific evidence amply supports that congressional
         judgment. Section 922(g)(4)’s prohibition is therefore a
         reasonable fit for the government’s laudable goal of
         preventing gun violence.

             Plaintiff does not challenge that conclusion as a general
         matter. Indeed, he concedes that § 922(g)(4)’s prohibition
         justifiedly applied to him originally. Instead, Plaintiff brings
         an as-applied challenge only. He argues that the continued
         application of the prohibition to him is no longer justified
         because of the passage of time and his alleged mental health
         and peaceableness in recent years. For the reasons that
         follow, we disagree.

              1. Scientific Evidence Reasonably Supports Congress’
                 Judgment.

             The scientific evidence cited by the government shows an
         increased risk of violence for those who have been released
         from involuntary commitment. For example, the authors of
         one meta-analysis surveyed the available scientific literature
         that studied the relationship between a history of mental
         illness and the risk of suicide. E. Clare Harris & Brian
         Barraclough, Suicide as an Outcome for Mental Disorders: A
         Meta-Analysis, 170 Brit. J. Psychiatry 205 (1997) [hereinafter
         Suicide Meta-Analysis]. The authors found that studies of
         persons released from involuntary commitment reported a
         combined “suicide risk 39 times that expected.”6 Id. at 220
         (emphasis added). That extraordinarily increased risk of


              6
               The authors defined the “expected” rate of suicide as either the rate
         calculated by the authors of the individual study or the background rate for
         the general population of the relevant country, controlling for years of the
         study, age, and gender. Suicide Meta-Analysis, supra, at 205.
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 21 of 29




                            MAI V. UNITED STATES                     21

         suicide clearly justifies the congressional judgment that those
         released from involuntary commitment pose an increased risk
         of suicide.

             Plaintiff correctly points out that the scientific evidence
         is not a perfect match for his circumstances. For example,
         although suicide risk following release from commitment is
         extremely high, the risk “seems highest” initially and
         “diminishes thereafter.” Id. at 223. Furthermore, the studies
         followed the outcomes of those released from involuntary
         commitment for up to 8.5 years, whereas Plaintiff was
         released from involuntary commitment two decades ago.
         Channeling the Sixth Circuit’s analysis, Plaintiff urges us to
         conclude that the government’s cited studies are insufficient
         to support the congressional judgment that he poses an
         increased risk of suicide. Tyler, 837 F.3d at 695–96.

             We disagree. In assessing congressional judgment, “we
         do not impose an ‘unnecessarily rigid burden of proof,’ and
         we allow [the government] to rely on any material
         ‘reasonably believed to be relevant’ to substantiate its
         interests.” Pena, 898 F.3d at 979 (quoting Mahoney v.
         Sessions, 871 F.3d 873, 881 (9th Cir. 2017)). That standard
         applies because “we are weighing a legislative judgment, not
         evidence in a criminal trial.” Id. Thus, we do not require
         “scientific precision.” Id. at 984. We ask only whether the
         evidence “fairly supports” Congress’ “reasonable”
         conclusions. Id. at 979–80 (quoting Jackson v. City of San
         Francisco, 746 F.3d 953, 969 (9th Cir. 2014)); see also
         Jackson, 746 F.3d at 969 (holding that, even if the relevant
         science were “an open question,” that conclusion “is
         insufficient to discredit [a legislative body’s] reasonable
         conclusions”). When empirical evidence is incomplete, we
         “must accord substantial deference to the predictive
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 22 of 29




         22                 MAI V. UNITED STATES

         judgments of Congress.” Turner Broad. Sys., Inc. v. FCC,
         512 U.S. 622, 665 (1994). “Sound policymaking often
         requires legislators to forecast future events and to anticipate
         the likely impact of these events based on deductions and
         inferences for which complete empirical support may be
         unavailable.” Id.

             Scientific studies show an ever-present increased risk of
         violence for those who were committed involuntarily, even
         well after they are released. We cannot conclude that,
         because no one apparently has published a study beyond
         8.5 years after the participants’ release from involuntary
         commitment, Congress may not infer that the increased risk
         of violence continues after that time period. Importantly, the
         studies did not show merely a slight increase in risk for those
         involuntarily committed; the studies reported “a suicide risk
         39 times that expected.” Suicide Meta-Analysis, supra, at 220
         (emphasis added). It was well within Congress’ legislative
         discretion to predict that the increased risk would not
         plummet to zero in later years.

             Closely related studies confirm that suicide risk remains
         extremely high for those with a history of mental illness, even
         when studies continue beyond a decade after treatment.
         “Previously hospitalised patients” were studied for “up to
         15 years after discharge from in-patient treatment,” and they
         had “a suicide risk seven times that expected.” Id. at 221.
         “Community care patients” were studied for up to 12 years,
         and they had a “suicide risk almost 13 times that expected.”
         Id. “Out-patients” were studied for up to 12 years, and they
         had “a suicide risk 18 times that expected.” Id. Studies that
         did not differentiate between the types of treatment that
         patients received were conducted for up to 15 years and
         reported “a suicide risk 11 times that expected.” Id.
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 23 of 29




                               MAI V. UNITED STATES                             23

              In sum, although the scientific evidence suggests that
         Plaintiff’s increased risk of suicide decreases over time,
         nothing suggests that it ever dissipates entirely.7 Scientific
         evidence thus fairly supports the congressional judgment that
         those who have been involuntarily committed to a mental
         institution continue to pose an increased risk of violence even
         many years after their release from commitment. See
         Chovan, 735 F.3d at 1142 (rejecting an as-applied challenge
         to § 922(g)(9)’s prohibition on a domestic violence
         misdemeanant because he had not “directly proved that if a
         domestic abuser has not committed domestic violence for
         fifteen years, that abuser is highly unlikely to do so again”).

             Plaintiff has asserted that, because he was released from
         commitment years ago, no longer suffers from mental illness,
         and has been peaceable in recent years, the Second
         Amendment requires that he be allowed to possess firearms.
         But we emphasize that we are assessing congressional
         judgment about a category of persons, not about Plaintiff
         himself. As described above, scientific evidence reasonably
         supports the congressional judgment about that category of
         persons. We agree with the Sixth Circuit that the Second
         Amendment does not demand “an individualized hearing” to
         assess Plaintiff’s own personal level of risk. Tyler, 837 F.3d
         at 698 n.18; see also Torres, 911 F.3d at 1264 n.6 (holding



             7
                In other contexts, scientific consensus exists that, over time, a
         particular increased risk dissolves entirely.          For example, the
         American Cancer Society reports that, fifteen years after quitting smoking,
         a former smoker’s “risk of coronary heart disease is that of a non-
         smoker’s.” Am. Cancer Soc’y, Benefits of Quitting Smoking Over Time,
         https://www.cancer.org/healthy/stay-away-from-tobacco/benefits-of-
         quitting-smoking-over-time.html. We have located nothing similar in the
         present context.
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 24 of 29




         24                 MAI V. UNITED STATES

         that, under intermediate scrutiny, some amount of over-
         inclusiveness for a firearms prohibition is permissible).

             But even if we were to consider his personal situation,
         Plaintiff’s own anecdotal evidence of his psychological
         evaluations in 2014 confirms what the scientific literature
         explains: Although his present level of risk is lower than it
         was around the time of his commitment, his history of mental
         illness remains a scientifically recognized factor in evaluating
         his current level of risk. One of Plaintiff’s doctors wrote that
         a history of mental illness is “associated with higher risk of
         aggression.” Plaintiff’s results on one psychological test
         showed less of a risk than “the base rate for individuals with
         a psychiatric history”; one doctor concluded that he has a
         “low risk for future violence”; and another doctor concluded
         that he does not “represent[] a significant suicide risk.” But
         nothing in the record suggests that Plaintiff’s level of risk is
         nonexistent or that his level of risk matches the risk
         associated with a similarly situated person who lacks a
         history of mental illness.

              2. Congress Has Not Reconsidered Its Judgment.

             Congress’ 2008 enactment of 34 U.S.C. § 40915 does not
         affect our analysis. As described above, § 40915 allows
         states to create their own “relief from disabilities” programs.
         The Sixth Circuit held that § 40915 “is a clear indication that
         Congress does not believe that previously committed persons
         are sufficiently dangerous as a class” to prohibit them from
         possessing firearms. Tyler, 837 F.3d at 697. We understand
         Congress’ enactment of § 40915 differently.

            Congress enacted § 40915 as part of the NICS
         Improvement Amendments Act of 2007 (“NIAA”), 34 U.S.C.
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 25 of 29




                                MAI V. UNITED STATES                             25

         §§ 40902–40941. As its name suggests, the NIAA aimed to
         improve the National Instant Criminal Background Check
         System (“NICS”), the federal background-check system that
         includes a database listing persons who have been
         disqualified from possessing firearms. Id. § 40902. Congress
         passed the NIAA in response to horrible acts of gun violence
         by those with a history of mental illness. Id. § 40902(8)–(9).
         All of the NIAA’s substantive provisions other than § 40915
         seek to improve the information contained in the federal
         database. See, e.g., id. § 40911 (requiring federal agencies to
         share information); id. §§ 40912–40914 (encouraging states
         to share information).

             The NIAA was a political compromise that included
         § 40915’s avenue for relief for some of the least dangerous
         only in exchange for greatly improved enforcement as to all
         the rest, including the most dangerous.8 Congress’ statutory
         extension of grace to some persons as part of a political
         compromise aimed at preventing gun violence does not affect
         our constitutional analysis. We do not read the NIAA as
         disturbing the longstanding congressional judgment—
         supported by scientific evidence—that those who were




             8
                See, e.g., 153 Cong. Rec. 15,676 (2007) (“In order to move the
         legislation to the floor, it was necessary to make some accommodations
         [including the addition of § 40915] to incorporate the concerns of gun
         owners.” (statement of Rep. Conyers)); id. at 15,677 (“This legislation
         represents a true compromise . . . [with] two diverse groups . . . , the NRA
         and the Brady Group, coming together to help work out this legislation,
         and both had some benefits from it.” (statement of Rep. Castle)); accord
         153 Cong. Rec. 36,338 (2007) (“[T]his compromise legislation . . .
         respects the rights of gun owners and, at the same time, makes sure that
         the NICS system will work more effectively.” (statement of Sen. Leahy)).
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 26 of 29




         26                    MAI V. UNITED STATES

         involuntarily committed to a mental institution pose an
         increased risk of violence even years after their release.9

              3. Section 922(g)(4) Is a Reasonable Fit for Preventing
                 Suicide.

             To meet intermediate scrutiny, the government must
         demonstrate that § 922(g)(4) is a “reasonable fit” for the goal
         of reducing gun violence. Torres, 911 F.3d at 1263. As
         described above, Congress reasonably concluded that
         restricting firearms from persons with an increased risk of
         violence advances the goal of reducing gun violence. Section
         922(g)(4) thus appears to be a “reasonable fit” for the
         government’s important interest. See id. (holding that, to
         meet intermediate scrutiny, a “statute simply needs to
         promote a substantial government interest that would be
         achieved less effectively absent the regulation.” (brackets and
         internal quotation marks omitted)).

             But we also must consider the availability, or
         unavailability, of avenues of relief from categorical, lifetime
         bans. Fisher v. Kealoha, 855 F.3d 1067, 1071 (9th Cir. 2017)
         (per curiam); Chovan, 735 F.3d at 1142. Plaintiff presently


              9
                Nor could Congress’ extension of grace to some persons alter the
         meaning of the Second Amendment. Like many constitutional provisions,
         the Second Amendment establishes a floor below which Congress may not
         legislate. But if Congress chooses to legislate well above that floor—for
         example, by allowing categories of persons to possess firearms even
         though Congress could restrict possession—that legislation has no effect
         on the meaning of the Second Amendment. See, e.g., Bracy v. Gramley,
         520 U.S. 899, 904 (1997) (holding that “the Due Process Clause of the
         Fourteenth Amendment establishes a constitutional floor, not a uniform
         standard” and noting the existence of many laws that legislate above that
         constitutional minimum).
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 27 of 29




                                 MAI V. UNITED STATES                               27

         has no avenue for seeking relief from § 922(g)(4)’s
         prohibition. Unless Congress funds the “relief from
         disabilities” program defined in § 925(c) or the Washington
         legislature creates a “relief from disabilities” program
         pursuant to § 40915,10 federal law prohibits Plaintiff from
         possessing a firearm. This case thus differs from challenges
         to other lifetime bans imposed by § 922(g), because those
         provisions allow persons to seek relief from the lifetime ban
         in certain circumstances. See, e.g., Chovan, 735 F.3d at 1142
         (noting the avenues for relief, such as a gubernatorial pardon,
         available to domestic-violence misdemeanants).

             Several factors lead us to conclude that § 922(g)(4)
         nevertheless remains a reasonable fit for the congressional
         goal of reducing gun violence. First, the governmental
         interest at stake is compelling. The statute does not merely
         aim to protect financial interests. Nor is the statute merely a
         modest, incremental improvement in fighting crime. See,
         e.g., Pena, 898 F.3d at 981–86 (upholding the
         constitutionality of a law requiring some firearms to
         “microstamp” identifying information onto discharged
         bullets). The interest at stake here is preventing horrific acts
         of violence. Suicide affects not only its immediate victim;
         family members, friends, and the community as a whole
         suffer immensely. Even a small decrease in the number of
         suicides is, therefore, a significant public benefit.




              10
                 That possibility is not fanciful. Soon after the Third Circuit rejected
         the plaintiff’s challenge to § 922(g)(4) in Beers, 927 F.3d 150, the federal
         government approved Pennsylvania’s state program under § 40915.
         Petition for cert. 23 (U.S. Jan. 9, 2020) (No. 19-864). The plaintiff in
         Beers is “now licensed to possess a firearm and has obtained one.” Id.
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 28 of 29




         28                    MAI V. UNITED STATES

             Second, as discussed above, the scientific evidence
         strongly suggests that the increased risk is not tiny. The
         available studies, though an imperfect match for Plaintiff’s
         precise circumstances, have found that those released from
         involuntary commitment are 39 times more likely to commit
         suicide than those not previously committed.

             Finally, § 922(g)(4)’s prohibition as to those who were
         committed involuntarily applies not to persons who
         theoretically might be dangerous at some point in their lives.
         Instead, it applies only to those who were found, through
         procedures satisfying due process, actually dangerous in the
         past.11 By limiting the prohibition to those with a
         demonstrated history of dangerousness, § 922(g)(4) is more
         narrowly tailored than other lifetime prohibitions that we
         have upheld, such as § 922(g)(1)’s prohibition as to felons,
         both violent and non-violent. See United States v. Phillips,
         827 F.3d 1171, 1175–76 (9th Cir. 2016) (upholding
         § 922(g)(1)’s lifetime ban as applied to someone convicted of
         the “non-violent” felony of misprision).

             In sum, we hold that § 922(g)(4)’s prohibition on those
         who have been involuntarily committed to a mental
         institution is a reasonable fit for the important goal of
         reducing gun violence. The district court therefore correctly
         granted the government’s motion to dismiss. Because the
         factual allegations in the proposed amended complaint do not
         affect our analysis, the district court correctly denied, as
         futile, Plaintiff’s motion for leave to amend the complaint.




              11
                As applied to Plaintiff, a state court found him dangerous at least
         once, and possibly three times. See supra, note 2.
Case: 18-36071, 03/11/2020, ID: 11625720, DktEntry: 36-1, Page 29 of 29




                           MAI V. UNITED STATES                    29

                               CONCLUSION

             The federal prohibition on Plaintiff’s possession of
         firearms because of his past involuntary commitment
         withstands Second Amendment scrutiny. Those who are no
         longer mentally ill, but who were committed involuntarily
         years ago, unquestionably pose less of a risk of violence now
         than when a state court found them to be mentally ill and
         dangerous. But scientific evidence reasonably supports the
         congressional judgment that they nevertheless still pose an
         increased risk of violence. The Second Amendment allows
         Congress to further its goal of preventing gun violence by
         barring Plaintiff from possessing a firearm.

             We emphasize that we reach only Plaintiff’s Second
         Amendment challenge and that our holding is limited to
         § 922(g)(4)’s prohibition on those who have “been committed
         to a mental institution.” We emphatically do not subscribe to
         the notion that “once mentally ill, always so.” We accept, as
         we must and as we have no reason to doubt, that Plaintiff is
         no longer mentally ill. We decide only that § 922(g)(4)’s
         application to him withstands Second Amendment scrutiny.

            AFFIRMED.
